Name: Commission Regulation (EEC) No 2763/86 of 5 September 1986 amending Regulation (EEC) No 210/69 on communications by the Member States relating to applications for import and export licences
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  information technology and data processing
 Date Published: nan

 No L 254/8 Official Journal of the European Communities 6. 9. 86 COMMISSION REGULATION (EEC) No 2763/86 of 5 September 1986 amending Regulation (EEC) No 210/69 on communications by the Member States relating to applications for import and export licences HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 210/69 is hereby amended as follows : 1 . The first sentence of the second paragraph of Article 5a shall read as follows : 'Member States shall notify the Commission by telex, by the 10th day of each month at the latest, of the quantities for which import licences were issued under Article 3a of Regulation (EEC) No 2729/81 in the previous month.' 2. The third subparagraph of Article 6 ( 1 ) shall read as follows : 'When communicating the information referred to in the above subparagraphs, in respect of products falling within subheading 04.02 A II b) or heading Nos 04.03 or 04.04 of the Common Customs Tariff, Member States shall state : (a) the destinations specified in accordance with Article 4 (3) of Regulation (EEC) No 2729/81 , in Section 13 of the applications for the export licences, adding the geographical code as deter ­ mined in the Annex to Commission Regulation (EEC) No 3431 /85 on annual updating of the country nomenclature for the external trade statis ­ tics of the Community and of statistics of trade between Member States ('), and (b) the quantity or quantities for each destination. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 28 thereof, Whereas the second subparagraph of Article 5a of Commission Regulation (EEC) No 210/69 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products (3), as last amended by Regulation (EEC) No 1768/82 (4), states that the Member States shall notify the Commission by telex by Friday of each week at the latest of the quantities for which import licences were issued during the previous week ; whereas, given the relatively small quantities in respect of which import licences are applied for, that communication may be made monthly ; Whereas Article 6 ( 1 ) of Regulation (EEC) No 210/69 lays down that Member States are to notify the Commission by telex each working day before 6 p.m. of the quantities in respect of which export licences have been applied for on that day ; whereas, however, this communication need specify the destination of the products only if they fall within subheading 04.02 A II b) or heading No 04.03 of the Common Customs Tariff ; Whereas, in order to take account of the development of cheese exports to non-member countries, Member States should communicate the destinations of cheeses ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (  ) OJ No L 326, 6 . 12. 1985, p. 17.' Article 2 This Regulation shall enter into force on 8 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 September 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119 , 8 . 5 . 1986, p. 19 . (3) OJ No L 28 , 5 . 2 . 1969, p. 1 . (4) OJ No L 196, 5 . 7 . 1982, p. 14.